            Case
              Case19-12097-mdc
                      19-00228-mdc Claim        Doc 17-1
                                                     3-2 Filed
                                                             Filed12/17/19
                                                                   03/13/20 Desc
                                                                             Entered
                                                                                 Main03/13/20
                                                                                       Document
                                                                                              23:25:14
                                                                                                    PageDesc
                                                                                                         1 of 4
  Fill in this information to identify the case:Exhibit A - POC   3-2 part 1 Page 1 of 4
  Fill in this information to identify the case:


    Debtor 1     Joseph Walker aka Joe Walker

    Debtor 2
    (Spouse, if filing)

    United States Bankruptcy Court for the EASTERN District of Pennsylvania


    Case number 19-12097 MDC




 Official Form 410
 Proof of Claim                                                                                                                                                         04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:       Identify the Claim

1. Who is the current             M&T Bank
   creditor?
                                  Name of the current creditor (the person or entity to be paid for this claim)

                                  Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                  No
   someone else?                  
                                   Yes.      From whom?

3. Where should notices           Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?              M&T Bank                                                                        M&T Bank: ATTN: Payment Processing
                                  Name                                                                            Name
   Federal Rule of
   Bankruptcy Procedure           P.O. Box 840                                                                    P.O. Box 1288
   (FRBP) 2002(g)                 Number           Street                                                         Number          Street

                                  Buffalo, NY 14240-0840                                                          Buffalo, NY 14240-1288
                                  City                               State                   ZIP Code             City                          State                   ZIP Code

                                  Contact phone                                                                   Contact phone

                                  Contact email                                                                   Contact email




                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                  __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __



4. Does this claim amend          
                                   No
   one already filed?
                                  
                                   Yes.         Claim number on court claims registry (if known)          3-1                              Filed on          06/10/19
                                                                                                                                                        MM   / DD   / YYYY



5. Do you know if anyone          No
   else has filed a proof
   of claim for this claim?
                                  
                                   Yes.      Who made the earlier filing?




   Official Form 410                                                         Proof of Claim                                                                    page 1
           Case
            Case19-12097-mdc
                 19-00228-mdc Claim
                               Doc 17-1
                                    3-2 Filed
                                            Filed12/17/19
                                                  03/13/20 Desc
                                                            Entered
                                                                Main03/13/20
                                                                     Document23:25:14
                                                                                   PageDesc
                                                                                        2 of 4
                               Exhibit A - POC 3-2 part 1 Page 2 of 4

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 2398
   debtor?



7. How much is this claim?       $198,170.83 Does this amount include interest or other
                                 charges?

                                                                                No
                                                                                Yes Attach statement itemizing interest, fees, expenses, or other charges
                                                                                       required by Bankruptcy Rule 3001 (c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Money loaned




9. Is all or part of the claim   
                                  No
   secured?                      
                                  Yes.     The claim is secured by a lien on property.
                                           Nature of property:              6715 Haverford Avenue Philadelphia, PA 19144

                                           
                                           
                                            Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                           
                                            Motor vehicle
                                           
                                            Other. Describe:



                                           Basis for perfection:            Recorded Mortgage / Deed of Trust
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $                       _
                                           Amount of the claim that is secured:          $198,170.83

                                           Amount of the claim that is unsecured: $                              _ (The sum of the secured and unsecured
                                                                                                                    amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $133,707.50

                                           Annual Interest Rate (when case was filed) 6.500%
                                           Fixed
                                           
                                            Variable




10. Is this claim based on a     
                                  No
    lease?
                                 
                                  Yes. Amount necessary to cure any default as of the date of the petition.                   $


11. Is this claim subject to a   
                                  No
    right of setoff?
                                 
                                  Yes. Identify the property:




                                                                                                                                                242
 Official Form 410                                                   Proof of Claim                                                          page 2
           Case
            Case19-12097-mdc
                 19-00228-mdc Claim
                               Doc 17-1
                                    3-2 Filed
                                            Filed12/17/19
                                                  03/13/20 Desc
                                                            Entered
                                                                Main03/13/20
                                                                     Document23:25:14
                                                                                   PageDesc
                                                                                        3 of 4
                               Exhibit A - POC 3-2 part 1 Page 3 of 4

12. Is all or part of the claim    
                                   
                                   
                                    No
    entitled to priority under
    11 U.S.C. § 507(a)?            Yes. Check all that apply:                                                                                       Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
   priority and partly                    11 U.S.C. § 507(a)(1)(A) or (a)(1)(B)
   nonpriority. For example,
   in some categories, the
   law limits the amount              
                                       Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   entitled to priority.                  personal, family, or household use. 11 U.S.C. § 507(a)(7).                                                 $

                                      
                                       Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                          bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                          $
                                          11 U.S.C. § 507(a)(4).
                                      
                                       Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                         $

                                      
                                       Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                             $

                                      
                                       Other. Specify subsection of 11 U.S.C. § 507(a)(                ) that applies.                               $

                                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.


 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                I am the creditor.
 FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date           12/16/2019
                                                          MM / DD   /    YYYY




                                            /s/Rebecca A. Solarz, Esquire
                                                        Signature

                                                Print the name of the person who is completing and signing this claim:


                                                Name                    Rebecca A. Solarz, Esq.
                                                                        First name                            Middle name                            Last name

                                                Title                   Bankruptcy Attorney

                                                Company                 KML Law Group, P.C.
                                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.


                                                                        701 Market Street, Suite 5000
                                                Address                  Number            Street

                                                                        Philadelphia                                              PA                      19106
                                                                        City                                                           State         ZIP Code

                                               Contact phone             215-825-6327                                                  Email         rsolarz@kmllawgroup.com




                                                                                                                                                                   243
 Official Form 410                                                             Proof of Claim                                                                    page 3
         Case
          Case19-12097-mdc
               19-00228-mdc Claim
                             Doc 17-1
                                  3-2 Filed
                                          Filed12/17/19
                                                03/13/20 Desc
                                                          Entered
                                                              Main03/13/20
                                                                   Document23:25:14
                                                                                 PageDesc
                                                                                      4 of 4
                             Exhibit A - POC 3-2 part 1 Page 4 of 4
                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


          Joseph Walker aka Joe Walker                                                CHAPTER 13
                                                    Debtor(s)                                       Debtor(s)
                                                                             NO. 19-12097 MDC




                                                      CERTIFICATE OF SERVICE

                           I, the undersigned, attorney for M&T Bank do hereby certify that true and correct copies of
               the foregoing Proof of Claim have been served December 17, 2019, by electronic filing upon those listed
               below:
                Attorney for Debtor(s)
                IRWIN TRAUSS, ESQUIRE
                Philadelphia Legal Services
                718 Arch Street
                Philadelphia, PA 19106



                    Bankruptcy Trustee
                    William C. Miller Esq.
                    Chapter 13 Trustee
                    P.O. Box 1229
                    Philadelphia, PA 19105

                    Date: December 17, 2019

                                                           /s/ Rebecca A. Solarz, Esquire
                                                           Rebecca A. Solarz, Esquire
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           Phone: (215)-627-1322




                                                                                                                           244
Official Form 410                                           Proof of Claim                                               page 3
